Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 1 of 16 PageID #: 210




                          EXHIBIT A
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 2 of 16 PageID #: 211
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 3 of 16 PageID #: 212
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 4 of 16 PageID #: 213




                         EXHIBIT B
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 5 of 16 PageID #: 214




                CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS


           CONSTRUCTION INDUSTRY LABORERS PENSION FUND (“Plaintiff’)
    declares:

           1.      Plaintiff has reviewed a complaint and authorized its filing. Plaintiff has
    authorized the filing of a motion for appointment as lead plaintiff.
           2.      Plaintiff did not acquire the security that is the subject of this action at the
    direction of plaintiffs counsel or in order to participate in this private action or any other
    litigation under the federal securities laws.
           3.      Plaintiff is willing to serve as a representative party on behalf of the class,
    including providing testimony at deposition and trial, if necessary.
           4.      Plaintiff has made the following transaction(s) during the Class Period in the
    securities that are the subject of this action:
    Security                 Transaction                      Date            Price Per Share


                                        See attached Schedule A.


           5.      Plaintiff has not sought to serve or served as a representative party in a class
    action that was filed under the federal securities laws within the three-year period prior to the

    date of this Certification except as detailed below:
                                                      None.


           6.      Plaintiff will not accept any payment for serving as a representative party on
    behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such
    reasonable costs and expenses (including lost wages) directly relating to the representation of
    the class as ordered or approved by the court.
           I declare under penalty of perjury that the foregoing is true and correct. Executed this
    /z^ day of July, 2020.
                                                    CONSTRUCTION INDUSTRY LABORERS
                                                    PENSION FUND



                                                    By:




                                                                                       GRAND CANYON
  Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 6 of 16 PageID #: 215


                                                   SCHEDULE A

                                         SECURITIES TRANSACTIONS

                             Stock

                             Date                      Amount of
                           Acquired                  Shares Acquired    Price

                          08/07/2018                       800         $118.64
                          08/15/2018                       300         $117.93
                          08/24/2018                       400         $119.95
                          09/20/2018                       300         $109.96
                          12/12/2018                      1,258        $111.67
                          05/10/2019                      3,300        $117.86
                          06/07/2019                       253         $125.94
                          06/07/2019                       916         $126.01
                          06/10/2019                       899         $125.95
                          06/11/2019                       230         $124.12
                          06/27/2019                       355         $116.89
                          06/28/2019                       393         $118.35
                          07/26/2019                       130         $127.06
                          07/29/2019                       402         $127.38
                          07/30/2019                        20         $128.51
                          08/08/2019                       622         $124.65

                             Date                       Amount of
                             Sold                      Shares Sold      Price

                          10/15/2018                       500         $115.68
                          02/11/2019                       640          $93.73
                          02/20/2019                      1,254         $96.80
                          02/28/2019                       664         $114.57

Prices listed are rounded to two decimal places.
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 7 of 16 PageID #: 216




               CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

          CONSTRUCTION LABORERS PENSION TRUST OF GREATER ST. LOUIS
   (“Plaintiff’) declares:
          1.      Plaintiff has reviewed a complaint and authorized its filing. Plaintiff has
   authorized the filing of a motion for appointment as lead plaintiff.
          2.      Plaintiff did not acquire the security that is the subject of this action at the
   direction of plaintiffs counsel or in order to participate in this private action or any other
   litigation under the federal securities laws.
          3.      Plaintiff is willing to serve as a representative party on behalf of the class,
   including providing testimony at deposition and trial, if necessary.
          4.      Plaintiff has made the following transaction(s) during the Class Period in
   the securities that are the subject of this action:
   Security                  Transaction                 Date               Price Per Share

                                      See attached Schedule A.

          5.      Plaintiff has not sought to serve or served as a representative party in a
   class action that was filed under the federal securities laws within the three-year period
   prior to the date of this Certification except as detailed below:
                      Klein v. Altria Group, Inc., No. 2:19-cv-05579 (E.D.N.Y.)
          6.      Plaintiff will not accept any payment for serving as a representative party
   on behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such
   reasonable costs and expenses (including lost wages) directly relating to the
   representation of the class as ordered or approved by the court.
          I declare under penalty of perjury that the foregoing is true and correct. Executed
   this 2^/day 0f                    , 2020.
                                                CONSTRUCTION LABORERS PENSION
                                                TRUST OF GREATER ST. LOUIS

                                                By:
                                                         Donald Willey, Chairman ^

                                                                                     GRAND CANYON
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 8 of 16 PageID #: 217



                                                   SCHEDULE A

                                         SECURITIES TRANSACTIONS

                             Stock

                             Date                      Amount of
                           Acquired                  Shares Acquired    Price

                          06/07/2019                       353         $125.94
                          06/07/2019                      1,279        $125.97
                          06/10/2019                      1,256        $125.91
                          06/11/2019                       321         $124.08
                          06/27/2019                       496         $116.85
                          06/28/2019                       549         $118.31
                          07/26/2019                       182         $127.02
                          07/29/2019                       559         $127.34
                          07/30/2019                       28          $128.47
                          08/08/2019                       861         $124.61

Prices listed are rounded to two decimal places.
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 9 of 16 PageID #: 218




                         EXHIBIT C
Movants' Purchases and Losses
                                  Case 1:20-cv-00639-MN-CJB Document     20-1 Filed 07/13/20 Page 10 of 16 PageID #: 219
                                                             Class Period: 01/05/2018 - 01/27/2020                                                              Grand Canyon Education

                                                                              Shares                 Total                     Shares                 Total            Total
     Name                                                          Date      Acquired    Price        Cost                      Sold     Price      Proceeds        Gain (Loss)
     Construction Industry Laborers Pension Fund                08/07/2018      800     $118.64   $94,913.04      10/15/2018     500    $115.68    $57,839.25
                                                                08/15/2018      300     $117.93   $35,377.80      02/11/2019     640    $93.73     $59,986.61
                                                                08/24/2018      400     $119.95   $47,980.56      02/20/2019    1,254   $96.80    $121,385.62
                                                                09/20/2018      300     $109.96   $32,989.38      02/28/2019     664    $114.57    $76,071.90
                                                                12/12/2018     1,258    $111.67   $140,476.58     03/27/2020     578    $71.18     $41,143.79
                                                                05/10/2019     3,300    $117.86   $388,931.40        held       6,942   $76.90    $533,858.27
                                                                06/07/2019      253     $125.94   $31,862.83
                                                                06/07/2019      916     $126.01   $115,425.07
                                                                06/10/2019      899     $125.95   $113,231.66
                                                                06/11/2019      230     $124.12   $28,546.82
                                                                06/27/2019      355     $116.89   $41,497.23
                                                                06/28/2019      393     $118.35   $46,512.49
                                                                07/26/2019      130     $127.06   $16,518.28
                                                                07/29/2019      402     $127.38   $51,205.35
                                                                07/30/2019       20     $128.51    $2,570.17
                                                                08/08/2019      622     $124.65   $77,534.60

                                                                              10,578              $1,265,573.26                10,578             $890,285.44      ($375,287.82)

     Construction Laborers Pension Trust of Greater St. Louis   06/07/2019     353      $125.94   $44,455.06      03/27/2020    984     $71.22     $70,085.01
                                                                06/07/2019    1,279     $125.97   $161,115.50     03/27/2020    191     $71.66     $13,687.06
                                                                06/10/2019    1,256     $125.91   $158,146.60     03/27/2020    705     $71.27     $50,245.35
                                                                06/11/2019     321      $124.08   $39,828.59         held      4,004    $76.90    $307,918.26
                                                                06/27/2019     496      $116.85   $57,959.39
                                                                06/28/2019     549      $118.31   $64,953.51
                                                                07/26/2019     182      $127.02   $23,118.31
                                                                07/29/2019     559      $127.34   $71,181.10
                                                                07/30/2019      28      $128.47    $3,597.12
                                                                08/08/2019     861      $124.61   $107,292.40

                                                                              5,884               $731,647.57                  5,884              $441,935.67      ($289,711.90)


     Movants' Total                                                           16,462              $1,997,220.83                16,462             $1,332,221.12    ($664,999.71)

     Calculated pursuant to 15 U.S.C. §78u-4(e)(1) and (2)

     Prices listed are rounded to two decimal places.
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 11 of 16 PageID #: 220




                          EXHIBIT D
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 12 of 16 PageID #: 221
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 13 of 16 PageID #: 222
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 14 of 16 PageID #: 223
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 15 of 16 PageID #: 224




                 6.        We understand that a lead plaintiff acts on behalf of and for the benefit of all

       potential class members. We are aware that the lead plaintiffs responsibilities include
       interacting with and directing counsel,reviewing and commenting on important documents
       in the case, attending important court hearings and trial as necessary, participating in
       discovery, overseeing settlement discussions, and authorizing any potential settlement on
       behalf ofthe class. We are willing and able to undertake these responsibilities on behalf of
       the class.


                 7.
                           We understand that, as lead plaintiff, it is our responsibility to select counsel
       for the class. We have selected Robbins Geller as Lead Counsel based on the firm’s

       extensive securities litigation experience and success on behalf of investors in federal

      securities class actions, the firm’s recovery of tens of billions of dollars on behalf of

      defrauded investors in complex securities cases like this, and the film’s proven ability to talce
      complex securities cases like this to trial if necessary.

                I, Patrick Pryor, declare under penalty of perjury that the foregoing is true and
      correct. Executed on July/J^020.

                                                        CONSTRUCTION INDUSTR^ABORERS
                                                                       PENSION FUND
                                                                  Bv: Patrick Prvor. Chairman



                I, Donald Willey, declare under penalty of peijury that the foregoing is true and
      correct. Executed on July _, 2020.



                                                         CONSTRUCTION LABORERS PENSION
                                                           TRUST OF GREATER ST. LOUIS
                                                             By; Donald Willev, Chairman




                                                        -3-
      Cascs\4832-1399-5714.vl-7/10/20
Case 1:20-cv-00639-MN-CJB Document 20-1 Filed 07/13/20 Page 16 of 16 PageID #: 225
